   Case 17-38275        Doc 33    Filed 03/07/19 Entered 03/07/19 10:35:12            Desc Main
                                    Document     Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In re:                                             )   Case 17-38275
                                                    )   Chapter 7
 ADEBOWALE RICHARD ADERINTO,                        )   Honorable LaShonda A. Hunt
                                                    )
                                                    )
                      Debtor.                       )

                                  CERTIFICATE OF SERVICE

        I, the undersigned attorney, hereby certify that on March 7, 2019, I electronically filed the
Notice of Trustee’s Final Report and Applications for Compensation and Deadline to Object
(NFR) with the Clerk of Court using the CM/ECF system, which sent notification of such filing
to the following individuals:
        U.S. Trustee
        Patrick S Layng
        Office of the U.S. Trustee, Region 11
        219 S Dearborn St
        Room 873
        Chicago, IL 60604
        312-886-5785
        Jonathan R Haddad
        Jonathan R Haddad Law Offices
                                                             Adebowale Richard Aderinto
        1147 W. 175th Street
                                                             1324 W. Greenleaf Ave., Apt. 3D
        Homewood, IL 60430                      representing
                                                             Chicago, IL 60626
        (708) 259-3337
                                                             (Debtor 1)
        Email: jonathan@jrhaddadlaw.com
        (Attorney for Debtor)

and I hereby further certify that on March 7, 2019, I caused to be sent by first class U.S. mail the
Notice of Trustee’s Final Report and Applications for Compensation and Deadline to Object
(NFR) and Certificate of Service to the following non-registered individuals with the bankruptcy
court by depositing envelopes in the mailboxes located at 70 W. Madison, Suite 3500, Chicago,
IL 60602 before the hour of 5:00 p.m.:




                                                   1
4838.7096.9160.1
   Case 17-38275       Doc 33   Filed 03/07/19 Entered 03/07/19 10:35:12       Desc Main
                                  Document     Page 2 of 2


Adebowale Richard Aderinto
1324 W. Greenleaf Ave., Apt. 3D                  PNC Bank
Chicago, IL 60626                                Attn: Bankruptcy Department
                                                 PO Box 94982
Andreou & Casson, Ltd.                           Mailstop BR-YB58-01-5
661 West Lake Street                             Cleveland, OH 44101-4982
Chicago, IL 60661-1034
                                                 Mr. Richard Cab Company
Cook County Treasurer's Office                   c/o Blue Diamond Tax Association
118 North Clark Street, Room 112                 3551 W. Addison Street
Chicago, IL 60602-1590                           Chicago, IL 60618

Lomto Credit Union                               1324 W. Greenleaf Condo Association
50-24 Queens Blvd.                               1324 W. Greenleaf
Woodside, NY 11377-4463                          Chicago, IL 60626

Nationstar Mortgage LLC                          Andreou & Casson, Ltd.
350 Highland                                     661 W. Lake Street
Houston TX 77009-6623                            Chicago, IL 60661

Nationstar Mortgage LLC                          Konstantine Sparagis
Attn: Bankruptcy                                 Law Offices of Konstantine Sparagis, P.C.
8950 Cypress Waters Blvd.                        900 W. Jackson, Suite 4E
Coppell, TX 75019-4620                           Chicago, IL 60607


Dated: March 7, 2019                      R. SCOTT ALSTERDA, not individually but as
                                          Chapter 7 Trustee for Adebowale Richard Aderinto,
                                          Debtor

                                          /s/ R. Scott Alsterda
                                          One of the Trustee’s attorneys

                                          R. Scott Alsterda (# 3126771)
                                          Nixon Peabody LLP
                                          70 West Madison Street, Suite 3500
                                          Chicago, Illinois 60602
                                          (312) 977-9203 (Tel.)
                                          Email: rsalsterda@nixonpeabody.com




                                             1
4838-6006-4386.1
